          Case 1:20-cv-00410-RDM Document 4 Filed 02/20/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF COLUMBIA


STEVEN E. SHAW,                      )
                                     )
        Plaintiff                    )
                                     )
        v.                           )              Civil Action No. 1:20-cv-00410-RDM
                                     )
THE HONORABLE THOMAS MODLY, )
et al.,                              )
                                     )
                                     )
        Defendants.                  )
 ___________________________________ )


                                    NOTICE OF DISMISSAL

       In accordance with Federal Rules of Civil Procedure (Fed. R. Civ. Pro.) 41(a)(1)(A)(i),

Plaintiff hereby provides notice of voluntary dismissal of the Sixth Cause of Action: Privacy Act

Violation by Defendant Parlatore.



                                             Respectfully submitted,



                                                     /s/ Eric S. Montalvo
                                             Eric S. Montalvo, DC Bar No. 993206
                                             THE FEDERAL PRACTICE GROUP
                                             1750 K Street, N.W., Suite 900
                                             Washington, D.C. 20006
                                             Telephone: 202-862-4360
                                             Facsimile: 888-899-6053
                                             emontalvo@fedpractice.com

                                             Attorney for Plaintiff
          Case 1:20-cv-00410-RDM Document 4 Filed 02/20/20 Page 2 of 3




                                      Certificate of Service

       I hereby certify that on February 20, 2020, I filed the foregoing with this Court’s ECF

which caused a copy to be electronically submitted to all parties receiving ECF notices. A copy

was also submitted to the following individuals via certified mail:

THE HONORABLE THOMAS B. MODLY
     Acting Secretary of the Navy
     Department of the Navy
     1000 Navy Pentagon, Room 4D652
     Washington, DC 20350,

CHRISTOPHER GRADY
     Admiral, United States Navy
     United States Fleet Forces
     Commander
     1562 Mitscher Ave., Suite 250
     Norfolk, VA 23551,

DEWOLFE MILLER
    Vice Admiral, United States Navy
    Naval Air Forces
    Commander
    P.O. Box 357051
    San Diego, CA 92135-7051,

ROY KELLEY
     Rear Admiral, United States Navy
     Naval Air Forces Atlantic
     Commander
     1562 Mitscher Ave., Suite 300
     Norfolk, VA 23511-3437,

TIMOTHY C. PARLATORE
     Esquire
     One World Trade Center, Ste. 8500
     New York, NY 10007 .




                                            Page 2 of 3
Case 1:20-cv-00410-RDM Document 4 Filed 02/20/20 Page 3 of 3




                                   /s/ Eric S. Montalvo
                           Eric S. Montalvo, DC Bar No. 993206
                           THE FEDERAL PRACTICE GROUP
                           1750 K Street, N.W., Suite 900
                           Washington, D.C. 20006
                           Telephone: 202-862-4360
                           Facsimile: 888-899-6053
                           emontalvo@fedpractice.com




                         Page 3 of 3
